—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered November 5, 1997, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree, criminal possession of stolen property in the third degree, and endangering the welfare of a child (three counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The defendant has raised no nonfrivolous issues in his *485supplemental pro se brief. Bracken, J. P., Friedmann, Gold-stein and Smith, JJ., concur.